Citation Nr: 9934232	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for epicondylitis of 
the left elbow.

2.  Entitlement to service connection for chondromalacia of 
the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel
INTRODUCTION

The veteran retired in August 1994 after 20 years of active 
service.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.   


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
epicondylitis of the left elbow to the veteran's period of 
active service, or any injury which occurred therein.

2.  There is no competent medical evidence of record relating 
chondromalacia of the left knee to the veteran's period of 
active service, or any injury which occurred therein.

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for epicondylitis of the left elbow is not well grounded.  
U.S.C.A. § 5107(a)(West 1991).

2.  The veteran's claim of entitlement to service connection 
for chondromalacia of the left knee is not well grounded.  
U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for epicondylitis of the left elbow and 
chondromalacia of the left knee.  The veteran is currently 
service connected for epicondylitis of the right elbow which 
has been deemed 10 percent disabling and chondromalacia of 
the right knee which has also been deemed 10 percent 
disabling.  The VA may pay compensation for "disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service."  38 U.S.C.A. § 1110 
(West 1991).  However, the threshold question that must be 
answered in this case is whether the veteran has presented 
well-grounded claims for service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumptive period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, service medical records are negative for a 
diagnosis of epicondylitis of the left elbow or of 
chondromalacia of the left knee.  However, service medical 
records reflect that the veteran sought treatment for 
bilateral joint pain in his ankles, knees, hips and elbows.  
In October 1986, the veteran was diagnosed with 
chondromalacia of the right knee.  

Post-service medical records show that the veteran underwent 
a VA examination in October 1994.  This examination report is 
negative for a diagnosis of epicondylitis of the left elbow 
and chondromalacia of the left knee and the veteran did not 
express any complaints regarding his elbows.  While the 
veteran complained of aching pain in his knees during the 
October 1994 examination, he was not diagnosed with 
chondromalacia of the left knee.  It was indicated that the 
veteran's knees had moderate crepitance.  The veteran was 
diagnosed with arthralgias of both knees, and the examiner 
indicated that etiology was not diagnosed by clinical or 
radiographic examinations. 

Treatment records dated July 1995 to March 1996 show that the 
veteran frequently complained of painful joints including 
neck, hip, knee and elbow pain and was diagnosed with 
arthralgia of the hips, knees and elbows.  A March 1996 VA 
treatment record reflects that the veteran generally reported 
having a history of arthralgia of the hips, knees and elbows.  
Specifically, he indicated that he had a history of left hip 
pain from December 1993, that he had right elbow pain from 
one year earlier, and that his left knee also hurt especially 
with temperature changes and he noted a "graveling" sound 
on movement.  Examination revealed no pertinent abnormalities 
of the left knee or left elbow.  The diagnoses were right 
lateral epicondylitis and questionable trochanter bursitis.  

The veteran was afforded another VA examination in April 
1996.  The VA examination report shows that the veteran 
complained of pain in the left hip, right knee and right 
elbow.  X-rays of all involved joints were within normal 
limits.  He was diagnosed with chronic lateral epicondylitis 
of the right elbow, chronic bursitis of the left hip and 
suspected chondromalacia patella of the right knee.  The 
veteran was not diagnosed with epicondylitis of the left 
elbow or chondromalacia of the left knee nor did he express 
complaints referable to either joint. 

VA treatment records dated November 1996 to May 1997 show 
that in November 1996, the veteran was diagnosed with 
bilateral epicondylitis and mild chondromalacia of the knees.  
The etiology of the veteran's epicondylitis of the left elbow 
and chondromalacia of the left knee was not discussed.  

An August 1997 VA examination report indicates that the 
veteran presented with complaints of bursitis of the left 
hip, epicondylitis of both elbows and chondromalacia of both 
knees.  The veteran indicated that he began to experience 
pain in the left elbow during the previous year and that he 
started experiencing pain in his left knee during the 
previous year to year and a half.  X-rays of the elbows and 
knees were unremarkable and within normal limits.  The 
veteran was diagnosed with chronic bilateral epicondylitis, 
chronic bursitis of the left hip and bilateral chondromalacia 
patella.  The cause of these disorders was not addressed.

During a June 1998 hearing held before the RO, the veteran 
testified that he initially experienced problems with his 
left knee in 1979 or 1980.  He stated that he sought 
treatment from the 8th Infantry Division surgeon general and 
that he was advised that there was crepitation in both of his 
knees.  He indicated that he participated in physical therapy 
for 3 months with no improvement in his knee and that he had 
not been prescribed any pain medication other than Tylenol 
for his knee.  The veteran reported that he received 
treatment for his knee during the year after his retirement 
from the military.  However, the claims file reveals that 
efforts by the RO to secure supplemental treatment reports 
showed that no additional treatment records were available.  
In terms of his left elbow, the veteran testified that he did 
not receive any significant treatment for this disorder 
during service and that he did not sustain any trauma to his 
left elbow during service.  He indicated that he first began 
to receive treatment for his left elbow during 1997.  He 
indicated that the pain in his left elbow was similar to the 
pain he experienced in his right elbow, for which he is 
service connected.  

The veteran was afforded a hearing in St. Louis, Missouri 
before the undersigned in July 1999.  During this hearing, 
the veteran testified that he believes his left elbow pain is 
the result of the rigors associated with physical training 
during his active service, but that no physician has related 
his left elbow pain to his period of active service.  He 
indicated that he had experienced left elbow pain since the 
latter part of 1990.  The veteran testified that he was 
receiving ongoing treatment from Dr. Shimzu for his left 
elbow, but he did not indicate that Dr. Shimzu had related 
the veteran's current left elbow disorder to any in-service 
occurrence.  The veteran also testified that he did not 
injure his left knee during service, but that he received 
treatment for knee pain during service.  The veteran 
indicated that he has continued to receive ongoing treatment 
for his knee, and that he was currently receiving treatment 
from Dr. Shimzu.  However, the veteran testified that no 
physician has linked his current left knee disorder to his 
period of active service.

The evidence of record shows that the veteran was not 
diagnosed with epicondylitis of the left elbow or 
chondromalacia of the left knee until November 1996, and no 
examiner has indicated that the earlier complaints of 
continuous symptomatology reportedly related to these joints 
are related to these diagnoses.  Essentially, while the 
veteran has current elbow and knee disabilities, the record 
does not contain a medical opinion linking these current 
disabilities to the veteran's period of active service, and 
the veteran clearly indicated that no medical professional 
had linked such disabilities to his military service.  
Without such evidence, the veteran's claims for service 
connection are not well grounded.  While the veteran clearly 
believes that his left elbow and left knee disorders are 
related to his period of active service, in the absence of 
medical evidence which demonstrates that his currently 
diagnosed left elbow and left knee disorders are in some way 
related to service, the veteran has not met his initial 
burden of submitting evidence of well-grounded claims.  The 
veteran, as a lay person, is not competent to offer an 
opinion that requires medical expertise, such as the cause or 
etiology of his left elbow and left knee disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Because 
the veteran has failed to prove this essential element of his 
claims, his claims for service connection for epicondylitis 
of the left elbow and chondromalacia of the left knee are not 
well grounded and must be denied.  

The Board is unaware of any outstanding evidence which could 
serve to well ground the veteran's claims, such as medical 
opinions that his epicondylitis of the left elbow and 
chondromalacia of the left knee are etiologically related to 
active service.  At the July 1999 hearing, the veteran did 
indicate that he was scheduled for a complete physical 
examination with his private physician in the near future.  
The veteran is informed that should this examination result 
in a medical opinion relating disability of the left elbow 
and/or left knee to the veteran's military service, he may 
request that the RO again consider his claim for service 
connection.   See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

1.  Entitlement to service connection for epicondylitis of 
the left elbow is denied.

2.  Entitlement to service connection for chondromalacia of 
the left knee is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

